IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                February 23, 2010 Session

          STATE OF TENNESSEE v. JAMES FRANKLIN WIGGINS

                  Appeal from the Criminal Court for Loudon County
                     No. 2007-CR-84     E. Eugene Eblen, Judge


                   No. E2009-01573-CCA-R3-CD - Filed June 7, 2010


The Defendant, James F. Wiggins, pled guilty to driving under the influence of an intoxicant
(DUI), a Class A misdemeanor. He received a sentence of eleven months and twenty-nine
days and was ordered to serve forty-eight hours in jail and the rest on probation. The
Defendant’s plea agreement reserved a certified question of law regarding the legality of the
traffic stop which led to his arrest. We affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the Court, in which N ORMA M CG EE O GLE
and D. K ELLY T HOMAS, J R., JJ., joined.

Steven B. Ward, Madisonville, Tennessee, for the appellant, James Franklin Wiggins.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Senior Counsel;
Russell Johnson, District Attorney General; and Frank A. Harvey, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                         OPINION


        The Defendant was arrested in Loudon County for DUI on November 11, 2006. The
Defendant filed a motion challenging the constitutionality of the traffic stop that led to his
arrest. At the suppression hearing, Officer Brian Jenkins testified that he was driving on
Highway 72 at about 7:00 P.M. when he saw the Defendant’s truck sitting in the middle of
the intersection of Highway 72 and Steekee Street. The officer stated that he had a green light
to continue on Highway 72, while the Defendant had a red light on Steekee Street. The
officer explained that he did not see any other vehicles that would have caused the
Defendant’s truck to be in its precarious position.
        Officer Jenkins testified that the Defendant’s truck was blocking him from passing
through the intersection. He said that if the Defendant’s truck had remained where he had
first seen it, he would had to have swerved to avoid a collision. However, the officer stated
that as he neared the intersection, he saw the Defendant begin to back up behind the white
line indicating where vehicles should stop at a red light. The officer said he passed through
the intersection, turned around, and stopped behind the Defendant. He stated that the
Defendant never was fully behind the white line. Officer Jenkins testified that after pulling
in behind the Defendant, the light turned green. He said the Defendant drove through the
intersection but shortly thereafter “veered onto the right-hand side of the road just a little bit.”
The officer testified that the Defendant’s right tires completely passed over the white line
marking the road’s outer boundary. The officer said he turned on his lights and stopped the
Defendant. The officer arrested the Defendant for DUI.

       After hearing Officer Jenkins’s testimony, the trial court concluded that the officer
had authority to stop the Defendant. The court stated that the officer was justified “to inquire
and to act” under the totality of the circumstances. The Defendant pled guilty to DUI,
reserving this challenge to the stop’s constitutionality for appeal.

       On appeal, a trial court’s factual findings in a motion to suppress hearing are
conclusive unless the evidence preponderates against them. State v. Odom, 928 S.W.2d 18,
23 (Tenn. 1996); State v. Jones, 802 S.W.2d 221, 223 (Tenn. Crim. App. 1990). The
application of the law to the facts as determined by the trial court is a question of law that is
reviewed de novo on appeal. State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997). Because
the evidence of record does not preponderate against Officer Jenkins’s testimony, we view
his version of events as conclusive for purposes of appellate review.

       The Defendant claims that the stop was not “based upon reasonable suspicion,
supported by specific and articulable facts, that a criminal offense has been or [was] about
to be committed.” The State argues that Officer Jenkins had reasonable suspicion that the
Defendant was committing a traffic offense after seeing the Defendant sitting in an
intersection during a red light. The State also argues that Officer Jenkins had reasonable
suspicion to believe that the Defendant was driving under the influence after seeing him cross
the white fog line.

       The Fourth Amendment to the United States Constitution and article 1, section 7 of
the Tennessee Constitution protect against unreasonable searches and seizures. See State v.
Downey, 945 S.W.2d 102, 106 (Tenn. 1997). A stop of an automobile constitutes a seizure
within the meaning of both the Fourth Amendment and article I, section 7. Mich. Dep’t of
State Police v. Sitz, 496 U.S. 444, 450 (1990); State v. Pulley, 863 S.W.2d 29, 30 (Tenn.
1993); State v. Binion, 900 S.W.2d 702, 705 (Tenn. Crim. App. 1994). A police officer may

                                                -2-
stop a vehicle if “the officer has a reasonable suspicion, supported by specific and articulable
facts, that a criminal offense has been or is about to be committed.” State v. Watkins, 827
S.W.2d 293, 294 (Tenn. 1992) (citing Terry v. Ohio, 392 U.S. 1, 21 (1968); Griffin v. State,
604 S.W.2d 40, 42 (Tenn. 1980)). The court must look at the totality of the circumstances
to determine whether the officer’s reasonable suspicion is supported by specific and
articulable facts. Watkins, 827 S.W.2d at 294 (citing United States v. Cortez, 449 U.S. 411,
417 (1981)).

        We conclude that Officer Jenkins had reasonable suspicion that the Defendant had
committed a traffic offense by entering an intersection during a red light. Tennessee Code
Annotated section 55-8-109 states that “[t]he driver of any vehicle . . . shall obey the
instructions of any official traffic-control device applicable thereto placed in accordance with
the provisions of this chapter . . . .” Code section 55-8-110(a)(3)(A) describes proper traffic
conduct when faced with a red light: “[V]ehicular traffic facing the signal shall stop before
entering the crosswalk on the near side of the intersection or, if none, then before entering
the intersection and shall remain standing until green or ‘Go’ is shown alone.” T.C.A. § 55-
8-110(a)(3)(A).

       When Officer Jenkins saw the Defendant sitting in the middle of an intersection
during a red light, the officer had reasonable suspicion, under the totality of the
circumstances, to believe that the Defendant had run a red light in violation of Code section
55-8-109. Also, when Officer Jenkins saw the Defendant sitting in the middle of an
intersection during a red light in the absence of any legal justification for his position, he had
probable cause to believe that the Defendant was violating Code section 55-8-110(a)(3)(A).

        In consideration of the foregoing and the record as a whole, we affirm the judgment
of the trial court.


                                                  ___________________________________
                                                  JOSEPH M. TIPTON, PRESIDING JUDGE




                                               -3-